Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There’s a lack of antecedent basis for the added limitation of “wherein the first coupling unit comprises two separate members, each having a proximal end and an opposite distal end, the proximal ends of the two separate members of the first coupling unit being respectively mounted to two opposite major surfaces of the elastic unit at the first end of the elastic unit, the distal ends of the two separate members of the first coupling unit extending beyond the first end of the elastic unit and separate from each other to respectively define the two separate parts of the pinch section of the first coupling unit, and wherein the second coupling unit comprises two separate members, each having a proximal end and an opposite distal end, the proximal ends of the two separate members of the second coupling unit being respectively mounted to the two opposite major surfaces of the elastic unit at the second end of the elastic unit, the distal ends of the two separate members of the second coupling unit extending beyond the second end of the elastic unit and fixed to each other to define the pinched section of the second coupling unit, wherein the distal ends of the two separate members of the second coupling unit are engageable with and pinch the distal ends of the two separate members of the first coupling unit that are located outside of the second end of the elastic unit” in the specifications. It is suggested that Applicant add such limitation to the specifications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 29-32 recite “wherein the distal ends of the two separate members of the second coupling unit are engageable with and pinch the distal ends of the two separate members of the first coupling unit that are located outside of the second end of the elastic unit.”. It is unclear what Applicant intends by the limitation since it would appear that the two separate members of the second coupling unit is what is being pinched by the two separate members of the first coupling unit and do not pinch the first coupling unit. In order to proceed, the Office will interpret the claim such as --wherein the distal ends of the two separate members of the second coupling unit are engageable with and are pinched by the distal ends of the two separate members of the first coupling unit that are located outside of the second end of the elastic unit--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 4862563) in view of J. Perina (US 3461511).
Regarding Claim 1, Flynn teaches a resistance training band, comprising:                        an elastic unit 12;                        a first coupling unit 15,17,20,26,28 which is arranged at a first end of the elastic unit, the first coupling unit comprising a pinch section; and                     a second coupling unit 18,22,24, which is arranged at an opposite, second end of the elastic unit, the second coupling unit being connectable with the pinch section of the first coupling unit in a detachable and removable manner wherein the elastic unit 12 comprises a length of elastic element having two opposite end portions respectively defin the first end and the second end of the unit to which the first and second coupling units are respectively mounted (Refer to Figs. 1-3 Col 3 Lines 38-48:” Although the main strap 12 need not be elastic, it is preferable to have the strap portions constructed of a woven or knitted yarn which incorporates elastic filamentary yarns to provide elastic retention forces. The advantage to the elastic strap is that it provides a snugger fit which better secures the object to be held. Any strap length desired may be used. Further, although it is preferable to have a flattened strap as illustrated with a first surface 14 and a second surface 16, the strap 12 may be rounded or braided. The rounded and braided structures may also be form of elastic or resilient material.”), and wherein the second coupling unit 18 comprises a pinched section that is pinchable by two separate parts 15,17 of the pinch section of the first coupling unit, such that two opposite surfaces 22,24 of the pinched section are respectively in connecting engagement with the two separate parts 26,28 of the pinch section and the two ends 18,20 of the elastic element are connected to each other by establishing connecting engagement on each of two opposite surfaces of the elastic element (Refer to Figs. 1-3 Col 3 Lines 49-64:” The fastener is formed by the mating of first male end 18 with second female end 20. The male end 18 is defined by first and second gripping surfaces 22, 24, which are secured to the strap 12 by sewing, gluing or other means known to the art. The gripping surfaces are preferably constructed of VELCRO.RTM. brand separable fastener tape materials. These materials have a woven or knitted base of a synthetic heat deformable material, such as nylon, and have resilient engaging elements upstanding from the respective base member. In the preferred embodiment, the engaging elements of male end 18 are constructed in the form of hook-like elements which mate with loop-like hooking elements on the opposed engaging surface portions in the female end 20.”).                Flynn fails to teach wherein the first coupling unit comprises two separate members, each having a proximal end and an opposite distal end, the proximal ends of the two separate members of the first coupling unit being respectively mounted to two opposite major surfaces of the elastic unit at the first end of the elastic unit, the distal ends of the two separate members of the first coupling unit extending beyond the first end of the elastic unit and separate from each other to respectively define the two separate parts of the pinch section of the first coupling unit, and wherein the second coupling unit comprises two separate members, each having a proximal end and an opposite distal end, the proximal ends of the two separate members of the second coupling unit being respectively mounted to the two opposite major surfaces of the elastic unit at the second end of the elastic unit, the distal ends of the two separate members of the second coupling unit extending beyond the second end of the elastic unit and fixed to each other to define the pinched section of the second coupling unit, wherein the distal ends of the two separate members of the second coupling unit are engageable with and pinch the distal ends of the two separate members of the first coupling unit that are located outside of the second end of the elastic unit.                   Perina teaches a band 13 comprising a first end 22 comprising a first coupling unit 21,24-28 and a second end 12 comprising a second coupling unit 11,15-17 wherein the first coupling unit comprises two separate members 24,25, each having a proximal end and an opposite distal end, the proximal ends of the two separate members of the first coupling unit being respectively mounted to two opposite major surfaces of the band 13 at the first end 22 of the band 13, the distal ends of the two separate members 24,25 of the first coupling unit extending beyond the first end of the band 13 and separate from each other to respectively define the two separate parts of the pinch section of the first coupling unit (Refer to Fig. 1,2 Col 2 Lines 51-56:” A second fastening member 21 is secured to either surface of another end 22 of the belt 13 by stitching 23 or other suitable means. The second fastening member 21 includes first and second spaced apart portions 24, 25 each of which has an inwardly facing surface 26, 27 respectively, defined by a plurality of upstanding complementary hooking elements 28 of flexible resilient material.”), and wherein the second coupling unit 11,15-17 comprises a member 11, having a proximal end and an opposite distal end (Refer to annotated Fig. 1 below),
    PNG
    media_image1.png
    319
    840
    media_image1.png
    Greyscale
 the proximal ends of the two separate parts having surfaces 15,16 of member 11 of the second coupling unit 11,15-17 being respectively mounted to the two opposite major surfaces of the band 13 at the second end 12 of the band 13, the distal end of the two separate parts  having surfaces 15,16 of member 11 of the second coupling unit extending beyond the second end 12 of the band 11  and fixed to each other to define the pinched section of the second coupling unit (Refer to Col 2 Lines 40-46:” Description of the preferred embodiment Fastening apparatus of the present invention comprises a first fastening member 11 which is secured to either surface of one end 12 of a belt 13 by stitching 14 or other suitable means. The first fastening member 11 has first and second outwardly facing surfaces 15, 16 which are defined by a plurality of upstanding hooking elements 17 of flexible resilient material.”), wherein the distal ends of the two separate parts 15,16 of the member 11 of the second coupling unit are engageable with and pinch the distal ends of the two separate members of the first coupling unit that are located outside of the second end of the band 13 (Refer to Fig. 2 to depict that the first coupling unit 21,24-28 pinch the second coupling unit 11,15-17). The Office takes the position that although Perina does not disclose that the two separate parts having surfaces 15,16 of member 11 are two separate members, such modification to provide the parts to be two separate members would have been merely a matter of obvious design choice since such members being two separate members or a single member lacks criticality and would produce the same expected results of providing a pinched section to be pinched by the two separate members of the first coupling unit.                     Perina is analogous with Applicants invention in that they both teach bands comprising first and second ends attached to each other via hook and loop fasteners and therefore it would have been obvious to one of ordinary skill in the art to modify the first and second coupling units of Flynn to be in view of Perina (as modified) such that the first coupling unit comprises two separate members, each having a proximal end and an opposite distal end, the proximal ends of the two separate members of the first coupling unit being respectively mounted to two opposite major surfaces of the elastic unit at the first end of the elastic unit, the distal ends of the two separate members of the first coupling unit extending beyond the first end of the elastic unit and separate from each other to respectively define the two separate parts of the pinch section of the first coupling unit, and wherein the second coupling unit comprises two separate members, each having a proximal end and an opposite distal end, the proximal ends of the two separate members of the second coupling unit being respectively mounted to the two opposite major surfaces of the elastic unit at the second end of the elastic unit, the distal ends of the two separate members of the second coupling unit extending beyond the second end of the elastic unit and fixed to each other to define the pinched section of the second coupling unit. Since Perina teaches that such configurations of the first and second coupling units are suitable for attaching the ends of a band together via hook and loop fasteners and such modification would have been obvious to produce the same expected results of providing increased secure attachment between a pinched section and a section that pinches the pinched section for securement of two ends of a band together as taught by Perina (Perina Col 3 Lines 24-30) and does not patentably distinguish the invention over the prior arts. Refer to 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Regarding Claim 2, Flynn in view of Perina continues to teach wherein the elastic unit 12 comprises one of an elastic fabric, an elastic band, and an elastic rope (Refer to Flynn Figs. 1-3 Col 3 Lines 38-48:” Although the main strap 12 need not be elastic, it is preferable to have the strap portions constructed of a woven or knitted yarn which incorporates elastic filamentary yarns to provide elastic retention forces. The advantage to the elastic strap is that it provides a snugger fit which better secures the object to be held. Any strap length desired may be used. Further, although it is preferable to have a flattened strap as illustrated with a first surface 14 and a second surface 16, the strap 12 may be rounded or braided. The rounded and braided structures may also be form of elastic or resilient material.”..The office considers the strap 12 to be a band).
Regarding Claim 3, Flynn in view of Perina continues to teach wherein the pinch section 24,25 (as modified by Perina) has two inner sides 26,27 that are respectively provided with hooked surfaces 28 facing each other and the second coupling unit 11,15,16 (as modified by Perina) has two outer sides 15,16 that are respectively provided with looped surfaces 17 facing away from each other (Refer to Fig. 1-2 of Perina), such that the hooked surfaces 28 of the pinch section of the first coupling unit 24,25 are respectively connectable with, and pinched between, the looped surfaces of the second coupling unit 11,15,16 in a detachable manner (Refer to Perina Figs. 1&2 Col 2 Lines 40-56).
Regarding Claim 4, Flynn in view of Perina continues to teach wherein the pinch section 24,25 has two inner sides 26,27 that are respectively provided with looped surfaces 28 facing each other and the second coupling unit 11,15,16 has two outer sides 15,16 that are respectively provided with hooked surfaces 17 facing away from each other, such that the looped surfaces of the pinch section 24,25 of the first coupling unit are respectively connectable with, and pinched between, the hooked surfaces 17 of the second coupling unit 11,15,16 in a detachable manner (Refer to Perina Col 2 Lines 62-72:” While hook type hooking elements 28 have been provided on the inwardly facing surfaces 26, 27 of the first and second spaced apart portions 24, 25 of the second fastening member 21 and loop type hooking elements have been provided on the first and second outwardly facing surfaces 15, 16 of the first fastening member 11, it is intended that they may be interchanged and thus hooks provided on the first fastening member 11 and loops on the second fastening member 21.”..).
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Wherein Applicant argues that although Flynn teaches a band that is not critically elastic but the elastic band is crucial to the intended use of Applicants invention, such arguments are not persuasive since Flynn does teach a band with elastic properties and thus meets the claimed invention.             Applicant’s arguments with respect to the amendment to Claim 1 have been considered but are moot because the amendments have changed the scope of the claims and therefore a new grounds of rejection has been disclosed above of Flynn in view of J. Perina. The Office takes the position that although Applicants argues the advantages of the configuration of the first and second coupling members as amended over that of Flynn as to not affect the structure of the elastic unit itself, Applicants original specification’s focus is on the connection being improved for a firm connection in so much as Perina teaches that such configuration provides for increased/firm connection (Refer to Perina Col 3 Lines 24-30:” Additionally, because the fastening elements 17, 28 are not easily separated by forces tangential to the interfacial plane of engagement, the fastening apparatus has great tensile strength and, as shown in FIG. 2, the bond between the fastening elements 17, 28 is continually strengthened during operation by forces acting normal to the interfacial planes of engagement as the fastening members”). And therefore, such modification produces the same expected results as originally disclosed and such arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784